

116 HR 4182 IH: Women Veterans Support Act
U.S. House of Representatives
2019-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4182IN THE HOUSE OF REPRESENTATIVESAugust 9, 2019Ms. Waters (for herself, Mr. Grijalva, Ms. Norton, Mr. David Scott of Georgia, Mr. Cuellar, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo improve the efforts of the Department of Veterans Affairs to prevent suicide by women veterans,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Women Veterans Support Act. 2.Study on suicide by women veterans (a)StudyThe Secretary of Veterans Affairs shall enter into an agreement with an independent entity to conduct a study on suicide by women veterans.
 (b)Matters includedThe study conducted under subsection (a) shall— (1)determine whether experiences with the medical facilities of the Department of Veterans Affairs vary by gender and, if so, the causes of such variation; and
 (2)include recommendations to— (A)improve preventing women veterans from attempting or committing suicide; and
 (B)address any variations described in paragraph (1). (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate, and make publicly available, a report on the results of the study conducted under subsection (a), which shall include recommendations to improve the care provided to women veterans by the Department of Veterans Affairs.
			3.Outreach by Center for Women Veterans
 (a)Center for Women VeteransSection 318 of title 38, United States Code, is amended by adding at the end the following new subsections:
				
					(g)Outreach activities
 (1)The Center shall carry out outreach activities on a national scale under subsection (d) to prevent suicide by women veterans.
 (2)The Secretary of Veterans Affairs shall develop metrics to track the effectiveness of the outreach activities carried out pursuant to paragraph (1). Such metrics shall include measures of both performance and effectiveness.
						(3)
 (A)Not later than October 1, 2020, and annually thereafter through 2024, the Secretary shall submit to the Committees on Veterans’ Affairs and the Committees on Appropriations of the Senate and the House of Representatives a report on the effectiveness of the outreach activities carried out pursuant to paragraph (1), including a description of the metrics developed under paragraph (2).
 (B)The report submitted under subparagraph (A) shall include the following: (i)An assessment of the effectiveness of the outreach activities carried out pursuant to paragraph (1).
 (ii)An explanation of why the metrics developed under paragraph (2) were chosen. (iii)An assessment of how accurately those metrics will reflect the goals and objectives specified in such paragraph.
 (h)Authorization of AppropriationsThere is authorized to be appropriated for the Center $2,800,000 for fiscal year 2021. Of such amounts, not less than 50 percent shall be expended on outreach activities conducted by the Center under subsection (g).
					.
			(b)Office of Women’s Health Services
 (1)OutreachThe Secretary of Veterans Affairs, acting through the Office of Women’s Health Services, shall carry out outreach activities on a local and regional scale to prevent suicide by women veterans.
 (2)MetricsThe Secretary shall develop metrics to track the effectiveness of the outreach activities carried out pursuant to paragraph (1). Such metrics shall include measures of both performance and effectiveness.
				(3)Report
 (A)In generalNot later than October 1, 2020, and annually thereafter through 2024, the Secretary shall submit to the Committees on Veterans’ Affairs and the Committees on Appropriations of the Senate and the House of Representatives a report on the effectiveness of the outreach activities carried out pursuant to paragraph (1), including a description of the metrics developed under paragraph (2).
 (B)Matters includedThe report submitted under subparagraph (A) shall include the following: (i)An assessment of the effectiveness of the outreach activities carried out pursuant to paragraph (1).
 (ii)An explanation of why the metrics developed under paragraph (2) were chosen. (iii)An assessment of how accurately those metrics will reflect the goals and objectives specified in such paragraph.
 (4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for the Office of Women’s Health Services $27,800,000 for fiscal year 2021. Of such amounts, not less than 50 percent shall be expended on outreach activities conducted by the Office under paragraph (1).
				4.Grants for women veterans
 (a)Program requiredCommencing not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a grant program to provide services described in subsection (f) to women veterans.
 (b)Duration of programThe Secretary shall carry out the program during the five-year period beginning on the date of the commencement of the program.
			(c)Grants
 (1)In generalThe Secretary shall carry out the program through the award of grants to eligible organizations for the provision of assistance described in subsection (a).
 (2)Matching funds requiredA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (f).
 (d)Eligible organizationsFor purposes of this section, an eligible organization is any nonprofit organization that the Secretary determines, in consultation with State entities that serve veterans, is suitable for receipt of a grant under the program.
			(e)Selection of grant recipients
 (1)ApplicationsAn organization seeking a grant under the program shall submit to the Secretary an application therefor at such time, in such manner, and containing such information and assurances as the Secretary, in consultation with State entities that serve veterans, may require.
 (2)Priority for hubs of servicesIn awarding grants under the program, the Secretary shall give priority to an organization that provides multiple forms of services described in subsection (f).
 (f)Use of grant fundsEach organization receiving a grant under the program shall use the grant to provide to services to women veterans, including with respect to—
 (1)health care services, including to obtain health insurance coverage; (2)mental health support services;
 (3)daily living services; (4)income support services;
 (5)financial counseling services; (6)legal assistance;
 (7)education supportive services; (8)career advancement services;
 (9)transportation; (10)childcare; and
 (11)housing. (g)Annual reports (1)In generalNot later than one year after the date of the commencement of the program and not less frequently than once each year thereafter until the termination of the program, the Secretary shall submit to the appropriate committees of Congress a report on the program carried out under this section.
 (2)ContentsEach report submitted under paragraph (1) shall include the following: (A)A list of the organizations that have received grants under the program, including the geographic location of the organization and the types of services outlined in subsection (f) that each organization provides.
 (B)The number of veterans served by each organization. (C)An assessment of the effectiveness of the services provided under the program.
 (D)The amount of each grant awarded to each organization under the program. (E)Such other matters as the Secretary considers appropriate.
 (3)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Veterans' Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans' Affairs and the Committee on Appropriations of the House of Representatives.
					5.Grants for organizations providing mental health wellness services to veterans
			(a)Grants
 (1)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
					
						1720J.Financial assistance for mental health supportive services for veterans seeking mental health
			 treatment
							(a)Plan
 (1)The Secretary shall develop a plan to carry out the financial assistance described in subsection (b).
 (2)Not later than one year after the date of the enactment of this section, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the plan developed under subsection (a), including a description of any legislative actions the Secretary determines necessary to carry out the plan.
								(b)Distribution of financial assistance
 (1)Not later than 90 days after the date by which the Secretary is required to submit the plan under subsection (a)(2), the Secretary shall provide financial assistance to eligible entities approved under this section to provide or coordinate the provision of mental health supportive services described in subsection (c) for a veteran with a mental health condition who is seeking mental health treatment.
 (2)Financial assistance under paragraph (1) shall consist of the award of a grant to an approved eligible entity for each veteran described in paragraph (1) for which the approved eligible entity is providing or coordinating the provision of mental health supportive services.
								(3)
 (A)The Secretary shall award grants under this section to each approved eligible entity that is providing or coordinating the provision of mental health supportive services under this section.
 (B)The Secretary may establish intervals of payment for the administration of grants under this section and establish a maximum amount to be awarded, in accordance with the services being provided and the duration of such services.
 (4)In providing financial assistance under paragraph (1), the Secretary shall give preference to entities providing or coordinating the provision of supportive mental health services for veterans with mental health conditions who face barriers in accessing mental health care services from the Department.
 (5)The Secretary shall ensure that, to the extent practicable, financial assistance under this subsection is equitably distributed across geographic regions, including rural communities and tribal lands.
 (6)Each entity receiving financial assistance under this section to provide mental health supportive services to a veteran with a mental health condition shall notify that veteran that such services are being paid for, in whole or in part, by the Department.
 (7)The Secretary shall require entities receiving financial assistance under this section to submit a report to the Secretary that describes the services provided or coordinated with such financial assistance.
 (c)Mental health supportive servicesThe mental health supportive services described in this subsection are services provided by an eligible entity or a subcontractor of an eligible entity that address the needs of veterans with mental health conditions, including—
 (1)outreach services; (2)case management services;
 (3)assistance in obtaining any benefits from the Department that the veteran may be eligible to receive, including health care services, vocational and rehabilitation counseling, employment and training services, and educational assistance; and
 (4)assistance in obtaining and coordinating the provision of other public benefits provided by any Federal, State, or local agency, or any other eligible entity, including—
 (A)health care services (including obtaining health insurance); (B)daily living services;
 (C)personal financial planning services; (D)transportation services;
 (E)income support services; (F)fiduciary and representative payee services;
 (G)legal services to assist the veteran with issues that interfere with the ability of the veteran to find and retain meaningful employment, housing, or benefits to which the veteran may be entitled;
 (H)child care services; (I)housing counseling; and
 (J)other services necessary for maintaining independent living. (d)Application for financial assistance (1)An eligible entity seeking financial assistance under subsection (b) shall submit to the Secretary an application therefor in such form, in such manner, and containing such commitments and information as the Secretary determines to be necessary to carry out this section.
 (2)Each application submitted by an eligible entity under paragraph (1) shall contain— (A)a description of the mental health supportive services described in subsection (c) proposed to be provided by the eligible entity under this section and the identified needs for those services;
 (B)a description of the demographic information of the veterans proposed to be provided such services; (C)an estimate of the number of veterans with a mental health condition proposed to be provided such services;
 (D)evidence of the experience of the eligible entity in providing mental health supportive services to veterans with a mental health condition; and
 (E)a description of the managerial capacity of the eligible entity— (i)to coordinate the provision of mental health supportive services with the provision of mental health services by the eligible entity or another organization;
 (ii)to assess continually the needs of veterans with a mental health condition for mental health supportive services;
 (iii)to coordinate the provision of mental health supportive services with the services of the Department; and
 (iv)to tailor supportive mental health services to the needs of veterans with a mental health condition.
										(3)
 (A)The Secretary shall establish criteria for the selection of eligible entities to be provided financial assistance under this section.
 (B)Criteria established under subparagraph (A) with respect to an eligible entity shall include the following:
 (i)Relevant accreditation as may be required by each State in which the eligible entity operates. (ii)Experience coordinating care or providing treatment for veterans or members of the Armed Forces.
										(e)Technical assistance
 (1)The Secretary shall provide training and technical assistance to eligible entities provided financial assistance under this section regarding the planning, development, and provision of mental health supportive services under this section.
 (2)The Secretary may provide the training described in paragraph (1) directly or through grants or contracts with appropriate public or nonprofit private entities, including through grants awarded under section 2064 of this title.
 (f)Collection of informationTo the extent practicable, the Secretary may collect information from an eligibility entity awarded a grant under this section relating to a mental health condition of a veteran for inclusion in the electronic health record of the Department for such veteran for the sole purpose of improving care provided to such veteran.
 (g)FundingFrom amounts appropriated to the Department for medical services, there shall be available to carry out subsections (b), (c), and (d) the following:
 (1)$5,000,000 for fiscal year 2022. (2)$10,000,000 for fiscal year 2023.
 (3)$15,000,000 for fiscal year 2024. (h)DefinitionsIn this section:
 (1)The term eligible entity means any of the following: (A)An incorporated private institution or foundation—
 (i)no part of the net earnings of which inures to the benefit of any member, founder, contributor, or individual;
 (ii)that has a governing board that is responsible for the operation of the mental health supportive services provided under this section; and
 (iii)that is approved by the Secretary with respect to financial responsibility. (B)A for-profit limited partnership, the sole general partner of which is an organization meeting the requirements of clauses (i), (ii), and (iii) of subparagraph (A).
 (C)A corporation wholly owned and controlled by an organization meeting the requirements of clauses (i), (ii), and (iii) of subparagraph (A).
 (D)A tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
 (2)The term veteran with a mental health condition means a veteran who has been diagnosed with, or who is seeking treatment for, one or more mental health conditions, as determined by the Secretary..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1720I the following new item:
					
						
							1720J. Financial assistance for mental health supportive services for veterans seeking mental
			 health treatment..
				(b)Study on effectiveness of program
 (1)In generalThe Secretary of Veterans Affairs shall conduct a study on the effectiveness of the program of financial assistance under section 1720J of title 38, United States Code, as added by subsection (a), in meeting the needs of veterans with a mental health condition, as that term is defined in that section.
 (2)ComparisonIn conducting the study required by paragraph (1), the Secretary shall compare the results of the program described in that paragraph with other programs of the Department of Veterans Affairs dedicated to the delivery of mental health services to veterans.
 (3)CriteriaIn making the comparison required by paragraph (2), the Secretary shall examine the following: (A)The satisfaction of veterans targeted by the programs described in paragraph (2).
 (B)The health status of such veterans. (C)The mental wellness of such veterans.
 (D)The degree to which such veterans are encouraged to engage in productive activity by such programs. (E)The number of veterans using such programs, disaggregated by—
 (i)veterans who have received care from the Department in the previous two years; and (ii)veterans who have not received care from the Department in the previous two years.
 (F)The number of women’s clinics that have peer support specialists who are women, including— (i)the location of such clinics;
 (ii)the availability of peer support specialist services at such clinics; (iii)the average number of veterans treated by such specialists; and
 (iv)the average duration of the relationship between a veteran and such specialists. (G)The number of veterans who die by suicide while receiving services from an entity in receipt of a grant under the program of financial assistance under section 1720J of title 38, United States Code, as added by subsection (a), or who die by suicide during the 180-day period after receiving such services.
 (4)ReportNot later than December 31, 2021, and annually thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the results of the study required by paragraph (1).
 (c)Effective dateThe Secretary shall begin providing financial assistance under section 1720J of title 38, United States Code, as added by subsection (a), not later than one year after the date of the enactment of this Act.
			6.Establishment of Department of Veterans Affairs Readjustment Counseling Service Scholarship Program
 (a)In generalChapter 76 of title 38, United States Code, is amended by inserting after subchapter VIII the following new subchapter:
				
					IXReadjustment Counseling Service Scholarship Program
 7698.Requirement for programAs part of the Educational Assistance Program, the Secretary shall carry out a scholarship program under this subchapter. The program shall be known as the Department of Veterans Affairs Readjustment Counseling Service Scholarship Program (in this subchapter referred to as the Program).
						7699.Eligibility; agreement
 (a)In generalAn individual is eligible to participate in the Program, as determined by the Readjustment Counseling Service of the Department, if the individual—
 (1)is accepted for enrollment or enrolled (as described in section 7602 of this title) in, a program of study at an accredited educational institution, school, or training program leading to—
 (A)a bachelor's, master's, or doctoral degree in psychology, social work, or marriage and family therapy; or
 (B)a master's degree in mental health counseling; and (2)enters into an agreement with the Secretary under subsection (c).
 (b)PriorityIn selecting individuals to participate in the Program, the Secretary shall give priority to the following individuals:
 (1)An individual who agrees to be employed by a Vet Center located in a community that is— (A)designated as a medically underserved population under section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)); and
 (B)in a state with a per capita population of veterans of more than five percent according to the National Center for Veterans Analysis and Statistics and the Bureau of the Census.
 (2)An individual who is a veteran. (c)AgreementAn agreement between the Secretary and a participant in the Program shall (in addition to the requirements set forth in section 7604 of this title) include the following:
 (1)An agreement by the Secretary to provide the participant with a scholarship under the Program for a specified number of school years during which the participant pursues a program of study described in subsection (a)(1) that meets the requirements set forth in section 7602(a) of this title.
 (2)An agreement by the participant to serve as a full-time employee of the Department at a Vet Center for a three-year period during the six-year period following the completion by the participant of such program of study (in this subchapter referred to as the period of obligated service).
 (d)Vet Center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of this title. 7699A.Obligated service (a)In generalEach participant in the Program shall provide service as a full-time employee of the Department at a Vet Center (as defined in section 7699(c) of this title) for the period of obligated service set forth in the agreement of the participant entered into under section 7604 of this title.
							(b)Determination of service commencement date
 (1)Not later than 60 days before the service commencement date of a participant, the Secretary shall notify the participant of that service commencement date.
 (2)The date specified in paragraph (1) with respect to a participant is the date for the beginning of the period of obligated service of the participant.
								7699B.Breach of agreement: liability
							(a)Liquidated damages
 (1)A participant in the Program (other than a participant described in subsection (b)) who fails to accept payment, or instructs the educational institution in which the participant is enrolled not to accept payment, in whole or in part, of a scholarship under the agreement entered into under section 7604 of this title shall be liable to the United States for liquidated damages in the amount of $1,500.
 (2)Liability under paragraph (1) is in addition to any period of obligated service or other obligation or liability under such agreement.
								(b)Liability during program of study
 (1)Except as provided in subsection (d), a participant in the Program shall be liable to the United States for the amount which has been paid to or on behalf of the participant under the agreement if any of the following occurs:
 (A)The participant fails to maintain an acceptable level of academic standing in the educational institution in which the participant is enrolled (as determined by the educational institution under regulations prescribed by the Secretary).
 (B)The participant is dismissed from such educational institution for disciplinary reasons. (C)The participant voluntarily terminates the program of study in such educational institution before the completion of such program of study.
 (2)Liability under this subsection is in lieu of any service obligation arising under the agreement. (c)Liability during period of obligated service (1)Except as provided in subsection (d), if a participant in the Program does not complete the period of obligated service of the participant, the United States shall be entitled to recover from the participant an amount determined in accordance with the following formula: A = 3Φ(t−s/t).
 (2)In the formula in paragraph (1): (A)A is the amount the United States is entitled to recover.
 (B)Φ is the sum of— (i)the amounts paid under this subchapter to or on behalf of the participant; and
 (ii)the interest on such amounts which would be payable if at the time the amounts were paid they were loans bearing interest at the maximum legal prevailing rate, as determined by the Treasurer of the United States.
 (C)t is the total number of months in the period of obligated service of the participant. (D)s is the number of months of such period served by the participant.
 (d)Limitation on liability for reductions-in-ForceLiability shall not arise under subsection (c) if the participant fails to maintain employment as a Department employee due to a staffing adjustment.
 (e)Period for payment of damagesAny amount of damages that the United States is entitled to recover under this section shall be paid to the United States within the one-year period beginning on the date of the breach of the agreement.
							.
			(b)Conforming and technical amendments
				(1)Conforming amendments
 (A)Establishment of programSection 7601(a) of such title is amended— (i)in paragraph (5), by striking and;
 (ii)in paragraph (6), by striking the period and inserting ; and; and (iii)by adding at the end the following new paragraph:
							
 (7)the readjustment counseling service scholarship program provided for in subchapter IX of this chapter..
 (B)EligibilitySection 7602 of such title is amended— (i)in subsection (a)(1)—
 (I)by striking or VI and inserting VI, or IX; and (II)by striking subchapter VI and inserting subchapter VI or IX; and
 (ii)in subsection (b), by striking or VI and inserting VI, or IX. (C)ApplicationSection 7603(a)(1) of such title is amended by striking or VIII and inserting VIII, or IX.
 (D)Terms of agreementSection 7604 of such title is amended by striking or VIII each place it appears and inserting VIII, or IX. (E)Annual reportSection 7632 of such title is amended—
 (i)in paragraph (1), by striking and the Specialty Education Loan Repayment Program and inserting the Specialty Education Loan Repayment Program, and the Readjustment Counseling Service Scholarship Program; and
 (ii)in paragraph (4), by striking and per participant in the Specialty Education Loan Repayment Program and inserting per participant in the Specialty Education Loan Repayment Program, and per participant in the Readjustment Counseling Service Scholarship Program.
 (2)Table of sectionsThe table of sections at the beginning of chapter 76 of such title is amended by inserting after the items relating to subchapter VIII the following:
					
						
							SUBCHAPTER IX—Readjustment Counseling Service Scholarship Program
							Sec. 
							7698. Requirement for program.
							7699. Eligibility; agreement.
							7699A. Obligated service.
							7699B. Breach of agreement: liability.
						.
 (c)Effective dateThe Secretary of Veterans Affairs shall begin awarding scholarships under subchapter IX of chapter 76 of title 38, United States Code, as added by subsection (a), for programs of study beginning not later than one year after the date of the enactment of this Act.
			